ACCEPTED
                                                                     03-14-00676-CR
                                                                             5674355
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                               6/15/2015 11:53:00 AM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
                 NO. 03-14-00676-CR

                                              FILED IN
                                       3rd COURT OF APPEALS
                                            AUSTIN, TEXAS
               IN THE COURT OF APPEALS
                                       6/15/2015 11:53:00 AM
                     FOR THE
                                           JEFFREY D. KYLE
       THIRD   SUPREME JUDICIAL DISTRICT        Clerk
                 AT AUSTIN, TEXAS



        ANGELITA RODRIGUEZ PACHECO,
                  Appellant

                           vs.

               THE STATE OF TEXAS,
                     Appellee


      Appeal from the 424th Judicial District Court
                   Cause No. 41988
                 Burnet County, Texas
       The Honorable Dan Mills, Judge Presiding


APPELLANT'S THIRD MOTION FOR EXTENSION OF TIME


                                 Gary E. Prust
                                 State Bar No. 24056166
                                 1607 Nueces Street
                                 Austin, Texas 78701
                                 (512) 469-0092
                                 Fax: (512) 469-9102
                                 gary@prustlaw.com

                                 ATTORNEY FOR APPELLANT

       ORAL ARGUMENT IS NOT REQUESTED
       APPELLANT’S THIRD MOTION FOR EXTENSION OF TIME
                        TO FILE BRIEF

       Appellant, Angelita Rodriguez Pacheco, file this, her “Third Motion for

Extension of Time to File Brief,” and in support thereof shows as follows.

                                          I.

1.     Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.     Appellant has once requested previously an extension of time within which

to file her brief.

3.     Appellant's brief is due on June 19, 2015.

4.     Appellant's attorney had a very busy trial and appellate schedule during the

months of May and into June 2015. Appellant’s attorney expects he will be in trial

the week of June 22, and that trial is expected to last all week. Appellant’s attorney

has also just received news of his fathers passing on June 15, 2015. He will be out

of the office in order to make arrangements for the funeral.

5.     In order to address the issues raised in the present appeal thoroughly,

Appellant's attorney will require more time to complete his brief. Appellant’s

attorney will require until July 20, 2015 to complete his brief.

6.     Accordingly, Appellants request that this Court allow him until July 20,

2015 to file his brief.
                                     Respectfully submitted,

                                     /s/ Gary E. Prust

                                     Gary E. Prust
                                     SBN 24056166
                                     1607 Nueces Street
                                     Austin, Texas 78701
                                     (512) 469-0092
                                     Fax: (512) 469-9102
                                     gary@prustlaw.com
                                     Attorney for Appellant

                         CERTIFICATE OF SERVICE

       In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served upon Mr. R. Blake Ewing with the 33rd and 424th Judicial
District Attorney’s Office via electronic transmission to his email address at
asstda2@burnetcountytexas.org in accordance Rule 9.5(b) of the Texas Rules of
Appellate Procedure on this the 15th day of June, 2015.

                                            /s/ Gary E. Prust

                                            Gary E. Prust


                       CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this motion
contains 192 words. This is a computer-generated document created in Microsoft
Word, using 14-point typeface. In making this this certificate, I rely on the word
count provided by the software use to prepare the document.

                                            /s/ Gary E Prust

                                            Gary E. Prust